DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 8/5/2021 has been entered.  Claims 1-5, 7, 8, 10-15, 17, 18 are pending in the application with claims 1, 11 amended, claims 6, 9, 16, 19, 20 cancelled.  The previous 35 USC 112 rejection of claims 9 and 19 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrah et al. (US Patent Application Publication No. 2017/0215964, hereinafter Harrah).
In regard to claim 1, Harrah discloses a continuous flow endoscope device (100, Fig. 1) comprising:
an elongated tubular member (102) defining an interior (the interior is defined as the rest of the elongated tubular member (102) radially inward from the outer circumferential surface of the elongated tubular member (100), Fig. 1), the elongated tubular member defining a longitudinal axis (Fig. 1);
a first channel (114) disposed within the interior of the elongated tubular member, the first channel defining an interior space, the interior space of the first channel defining a first cross- sectional area substantially perpendicular to the longitudinal axis (Fig. 2);
a second channel (112) disposed within the interior of the elongated tubular member (Fig. 2), the second channel spaced apart from the interior space of the first channel (Fig. 2), the second channel configured to receive an instrument therein during a first portion of an operation (the instrument (120) is slidably inserted through the second channel (112), Figs. 2,5, Par. 24), a lumen defined through the second channel fluidly isolated from a lumen defined through the first channel (Fig. 2), the lumen defined through the second channel defining a second cross-sectional area substantially perpendicular to the longitudinal axis, wherein the second cross-sectional area of the lumen of the second channel is different from the first cross-sectional area of the interior space of the first channel (Fig. 2); and
an optics device (124) disposed in a free space of the interior of the elongated tubular member, the free space being a space within the interior of the elongated (Fig. 2, Par. 38),
wherein the first channel is arranged to pass a fluid in a first direction and the second channel is arranged to pass the fluid in a second direction different from the first direction, the first and second channels arranged to isolate the fluid from the free space of the elongated tubular member (Par. 24, the first channel is configured for suction, the second channel is configured for irrigation).

In regard to claim 3, Harrah teaches wherein the first channel is dedicated to fluid outflow and the second channel is dedicated to fluid inflow (Par. 24).

In regard to claim 4, Harrah teaches wherein the first channel defines an at least partially elliptical cross-sectional configuration (Fig. 2).

In regard to claim 7, Harrah teaches wherein second channel is configured to operate without an instrument therein during a second portion of the operation (the second channel is capable of operating without an instrument therein during a second portion of an operation since the instrument removably inserted within the second channel).

In regard to claim 8, Harrah teaches wherein the first and second channels are configured to maintain continuous fluid flow during both the first and second portions of the operation (the first and second channels are capable of being used for the intended function).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furlong et al. (US Patent Application Publication No. 2015/0031951, hereinafter Furlong).

In regard to claim 1, Furlong discloses a continuous flow endoscope device (100, Figs. 1B, 5) comprising:
an elongated tubular member (100) defining an interior (the interior is defined as the rest of the elongated tubular member (100) radially inward from the outer circumferential surface of the elongated tubular member (100), Figs. 1B, 5), the elongated tubular member defining a longitudinal axis (Fig. 1B);
a first channel (108A) disposed within the interior of the elongated tubular member, the first channel defining an interior space, the interior space of the first channel defining a first cross- sectional area substantially perpendicular to the longitudinal axis (Fig. 1B);
(120) disposed within the interior of the elongated tubular member (Fig. 1B), the second channel spaced apart from the interior space of the first channel (Fig. 1B), the second channel configured to receive an instrument therein during a first portion of an operation (the instrument (500) is mounted within second channel (120), Figs. 5, Par. 237), a lumen defined through the second channel fluidly isolated from a lumen defined through the first channel (Fig. 1B), the lumen defined through the second channel defining a second cross-sectional area substantially perpendicular to the longitudinal axis, wherein the second cross-sectional area of the lumen of the second channel is different from the first cross-sectional area of the interior space of the first channel (Fig. 1B); and
an optics device (112) disposed in a free space of the interior of the elongated tubular member, the free space being a space within the interior of the elongated tubular member not occupied by either the first channel or the second channel (Fig. 1B, Par. 207),
wherein the first channel is arranged to pass a fluid in a first direction and the second channel is arranged to pass the fluid in a second direction different from the first direction, the first and second channels arranged to isolate the fluid from the free space of the elongated tubular member (Par. 207,240, the first channel is configured for irrigation, the second channel is configured for suction).

In regard to claim 2, Furlong teaches wherein the first channel is dedicated to fluid inflow and the second channel is dedicated to fluid outflow (Par. 207,240, the first channel is configured for irrigation, the second channel is configured for suction).

Claims 1, 10, 11-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US Patent Application Publication No. 2010/0198005).

In regard to claim 1, Fox discloses a continuous flow endoscope device (120, Fig. 3) comprising:
an elongated tubular member (160) defining an interior (the interior is defined as the rest of the elongated tubular member (160) radially inward from the outer circumferential surface of the elongated tubular member, Fig. 13), the elongated tubular member defining a longitudinal axis (Fig. 13);
a first channel (138) disposed within the interior of the elongated tubular member, the first channel defining an interior space, the interior space of the first channel defining a first cross- sectional area substantially perpendicular to the longitudinal axis (Fig. 13);
a second channel (18) disposed within the interior of the elongated tubular member (Fig. 13), the second channel spaced apart from the interior space of the first channel (Fig. 13), the second channel configured to receive an instrument therein (the instrument (14) is slidably inserted through the second channel (18), Figs. 13, Par. 29), a lumen defined through the second channel fluidly isolated from a lumen defined through the first channel (Fig. 13), the lumen defined through the second channel defining a second cross-sectional area substantially perpendicular to the longitudinal axis, wherein the second cross-sectional area of the lumen of the second channel is different from the first cross-sectional area of the interior space of the first channel (Fig. 13, the second channel (18) is smaller in diameter than the first channel (138)); and
an optics device (136) disposed in a free space of the interior of the elongated tubular member, the free space being a space within the interior of the elongated tubular member not occupied by either the first channel or the second channel (Fig. 13, Par. 44),
wherein the first channel is arranged to pass a fluid in a first direction and the second channel is arranged to pass the fluid in a second direction different from the first direction, the first and second channels arranged to isolate the fluid from the free space of the elongated tubular member (Par. 24, the first channel (138) is connected to either a vacuum source or pressurized fluid source, Figs. 12,13, Par. 45, the second channel (18) is configured delivering and/or withdrawing fluid from a balloon, Par. 49, Fig. 4).

In regard to claim 10, Fox teaches wherein the second channel is removable from the interior of the elongated tubular member (via removably inserted through lumen (138), Fig. 13).

In regard to claim 11, Fox discloses a continuous flow endoscope device (120, Fig. 3) comprising:
a first elongated tubular member (160) defining an interior, the first elongated tubular member defining a longitudinal axis (Fig. 13);
a first channel (138) disposed within the interior of the elongated tubular member, the first channel defining an interior space, the interior space of the first channel defining a first cross- sectional area substantially perpendicular to the longitudinal axis (Fig. 13);
a second elongated tubular member (18) defining a second channel therein, the second elongated tubular member removably disposed within the interior of the first elongated tubular member (via removably inserted through lumen (138), Fig. 13), the second elongated tubular member spaced apart from the interior space of the first channel (Fig. 13), the second channel configured to receive an instrument therein during a first portion of an operation (via needle (14) inserted through a lumen of the second elongated tubular member), a lumen defined through the second channel fluidly isolated from a lumen defined through the first channel (Fig. 13), the lumen defined through the second channel defining a second cross- sectional area substantially perpendicular to the longitudinal axis, wherein the second cross- sectional (Fig. 13, the second channel (18) is smaller in diameter than the first channel (138)); and
an optics device (136) disposed in a free space of the interior of the elongated tubular member, the free space being a space within the interior of the elongated tubular member not occupied by either the first channel or the second elongated tubular member (Fig. 13, Par. 44),
wherein the first channel is arranged to pass a fluid in a first direction and the second channel is arranged to pass the fluid in a second direction different from the first direction, the first and second channels arranged to isolate the fluid from the free space of the first elongated tubular member (Par. 24, the first channel (138) is connected to either a vacuum source or pressurized fluid source, Figs. 12,13, Par. 45, the second channel (18) is configured delivering and/or withdrawing fluid from a balloon, Par. 49, Fig. 4).

In regard to claim 12, Fox teaches wherein the first channel is dedicated to fluid inflow and the second channel is dedicated to fluid outflow (Par. 24, the first channel (138) is connected to either a vacuum source or pressurized fluid source, Figs. 12,13, Par. 45, the second channel (18) is configured delivering and/or withdrawing fluid from a balloon, Par. 49, Fig. 4)..

In regard to claim 13, Fox teaches wherein the first channel is dedicated to fluid outflow and the second channel is dedicated to fluid inflow (Par. 24, the first channel (138) is connected to either a vacuum source or pressurized fluid source, Figs. 12,13, Par. 45, the second channel (18) is configured delivering and/or withdrawing fluid from a balloon, Par. 49, Fig. 4)..

In regard to claim 14, Fox teaches wherein the first channel defines an at least partially elliptical cross-sectional configuration (Fig. 13, wherein the circular cross-section of the first channel can be considered partially elliptical).

In regard to claim 17, Fox teaches wherein second channel is configured to operate without an instrument therein during a second portion of the operation (the second channel is capable of operating without an instrument therein during a second portion of the operation).

In regard to claim 18, Fox teaches wherein the first and second channels are configured to maintain continuous fluid flow during both the first and second portions of the operation (the first and second channels are capable of maintaining continuous flow during first and second portions of an operation).

Claims 1, 10, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (US Patent Application Publication No. 2008/0287961, hereinafter Miyamoto).

In regard to claim 1, Miyamoto discloses a continuous flow endoscope device (100, Fig. 1) comprising:
an elongated tubular member (70 defining an interior (the interior is defined as the rest of the elongated tubular member (70) radially inward from the outer circumferential surface of the elongated tubular member, Fig. 1), the elongated tubular member defining a longitudinal axis (Fig. 1);
a first channel (air/water channel connecting to nozzle (5a), Figs. 1,61) disposed within the interior of the elongated tubular member, the first channel defining an interior space, the interior space of the first channel defining a first cross- sectional area substantially perpendicular to the longitudinal axis (Figs. 1,61);
a second channel (channel (44) extending within catheter (40), Fig. 1) disposed within the interior of the elongated tubular member (Fig. 1), the second channel spaced apart from the interior space of the first channel (Fig. 1), the second channel configured to receive an instrument therein during a first portion of an operation (the instrument (2) is slidably inserted through the second channel (44), Fig. 1, Par. 95), a lumen defined through the second channel fluidly isolated from a lumen defined through the first channel (Fig. 1), the lumen defined through the second channel (the second channel (44) which is configured to receive a scope (2) has a larger diameter diameter than the first channel configured to deliver fluid to a nozzle (5a), Figs. 1, 2, 61); and
an optics device (79) disposed in a free space of the interior of the elongated tubular member, the free space being a space within the interior of the elongated tubular member not occupied by either the first channel or the second channel (Fig. 1, Par. 92),
wherein the first channel is arranged to pass a fluid in a first direction and the second channel is arranged to pass the fluid in a second direction different from the first direction, the first and second channels arranged to isolate the fluid from the free space of the elongated tubular member (the first channel is configured to deliver fluid distally towards a distal end of the endoscope through nozzle (5a), Figs. 1,61, Par. 128, the second channel (44) is configured to apply suction to suck bile fluid from a body cavity, Par. 119, Fig. 17).

In regard to claim 10, Miyamoto teaches wherein the second channel is removable from the interior of the elongated tubular member (the instrument (2) is slidably inserted through the second channel (44), Fig. 1, Par. 95).

In regard to claim 11, Miyamoto discloses a continuous flow endoscope device (100, Fig. 1) comprising:
a first elongated tubular member (70) defining an interior, the first elongated tubular member defining a longitudinal axis (Fig. 1);
a first channel (air/water channel connecting to nozzle (5a), Figs. 1,61) disposed within the interior of the elongated tubular member, the first channel defining an interior space, the interior space of the first channel defining a first cross- sectional area substantially perpendicular to the longitudinal axis (Figs. 1,61);
a second elongated tubular member (40) defining a second channel (44) therein, the second elongated tubular member removably disposed within the interior of the first elongated tubular member (via removably inserted through a working channel of the endoscope, Fig. 1), the second elongated tubular member spaced apart from the interior space of the first channel (Fig. 1), the second channel configured to receive an instrument therein during a first portion of an operation (the instrument (2) is slidably inserted through the second channel (44), Fig. 1, Par. 95), a lumen defined through the second channel fluidly isolated from a lumen defined through the first channel (Fig. 1), the lumen defined through the second channel defining a second cross- sectional area substantially perpendicular to the longitudinal axis, wherein the second cross- sectional area of the lumen of the second channel is different from the first cross-sectional area of the interior space of the first channel (the second channel (44) which is configured to receive a scope (2) has a larger diameter diameter than the first channel configured to deliver fluid to a nozzle (5a), Figs. 1, 2, 61); and
an optics device (79) disposed in a free space of the interior of the elongated tubular member, the free space being a space within the interior of the elongated tubular member not occupied by either the first channel or the second elongated tubular member (Fig. 1, Par. 92),
wherein the first channel is arranged to pass a fluid in a first direction and the second channel is arranged to pass the fluid in a second direction different from the first direction, the first and second channels arranged to isolate the fluid from the free space of the first elongated tubular member (the first channel is configured to deliver fluid distally towards a distal end of the endoscope through nozzle (5a), Figs. 1,61, Par. 128, the second channel (44) is configured to apply suction to suck bile fluid from a body cavity, Par. 119, Fig. 17).

In regard to claim 12, Miyamoto teaches wherein the first channel is dedicated to fluid inflow and the second channel is dedicated to fluid outflow (the first channel is configured to deliver fluid distally towards a distal end of the endoscope through nozzle (5a), Figs. 1,61, Par. 128, the second channel (44) is configured to apply suction to suck bile fluid from a body cavity, Par. 119, Fig. 17).

In regard to claim 15, Miyamoto teaches wherein the second channel defines an elliptical cross-sectional configuration (Fig. 3).

In regard to claim 17, Miyamoto teaches wherein second channel is configured to operate without an instrument therein during a second portion of the operation (the second channel is capable of operating without an instrument therein during a second portion of the operation, see Fig. 17).

In regard to claim 18, Miyamoto teaches wherein the first and second channels are configured to maintain continuous fluid flow during both the first and second portions of the operation (the first and second channels are capable of maintaining continuous flow during first and second portions of an operation).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 8, 10-15, 17, 18have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	November 15, 2021